Case 2:16-cv-03563-JJT Document 227 Filed 10/23/20 Page 1 of 1

Lo

 

re .
——. FILED _. LODGED
~—— RECEIVED — COPY

 

OCT 28 2020

GLERK U S DISTRICT COURT
CIBTRIGT OF ARIZONA
BY. reper HEPLIFY

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

JeAnna Anderson, No. CV-16-03563-PHX-JJT
Plaintiff,
SPECIAL INTERROGATORIES
Vv.

Anthony Armour, Jr., et al.,

Defendant(s).

 

1. Do you unanimously find by a preponderance of the evidence that Officer
Armour intentionally touched Plaintiff JeAnna Anderson’s breast in a sexually

inappropriate manner?

YES 4

2. Do you unanimously find by a preponderance of the evidence that Officer
Armour intentionally reached inside Plaintiff JeAnna Anderson’s pants and touched her in

a sexually inappropriate manner?

vs God

DATED: | o| 13/2020
|

Foreperson

 
